UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 29, 2007 OR () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-8022 CSX CORPORATION (Exact name of registrant as specified in its charter) Virginia 62-1051971 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 500 Water Street, 15th Floor, Jacksonville, FL 32202 (904) 359-3200 (Address of principal executive offices) (Zip Code) (Telephone number, including area code) No Change (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes (X)No () Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (check one) Large Accelerated Filer (X)Accelerated Filer ()Non-accelerated Filer () Indicate by a check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ()No (X) Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date, June 29, 2007:439,010,736 shares. 1 CSX CORPORATION FORM 10-Q FOR THE QUARTERLY PERIOD ENDED JUNE 29, 2007 INDEX Page PART I: FINANCIAL INFORMATION Item 1: Financial Statements 3 Consolidated Income Statements (Unaudited) - 3 Quarters and Six Months Ended June 29, 2007 and June 30, 2006 Consolidated Balance Sheets - 4 At June 29, 2007 (Unaudited) and December 29, 2006 Consolidated Cash Flow Statements (Unaudited) - 5 Six Months Ended June 29, 2007 and June 30, 2006 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2: Management's Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3: Quantitative and Qualitative Disclosures about Market Risk 42 Item 4: Controls and Procedures 42 PART II: OTHER INFORMATION 42 Item 1: Legal Proceedings 42 Item 1A: Risk Factors 42 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 43 Item 3: Defaults upon Senior Securities 45 Item 4: Submission of Matters to a Vote of Security Holders 45 Item 5: Other Information 46 Item 6: Exhibits 47 Signature 48 2 Table of Contents CSX CORPORATION ITEM 1: FINANCIAL STATEMENTS CONSOLIDATED INCOME STATEMENTS (Unaudited) (Dollars in Millions, Except Per Share Amounts) Second Quarters Six Months 2007 2006 2007 2006 Operating Revenue $ 2,530 $ 2,421 $ 4,952 $ 4,752 Operating Expense: Labor and Fringe 743 718 1,477 1,438 Materials, Supplies and Other 504 486 1,065 959 Fuel 290 288 549 541 Depreciation 222 216 443 427 Equipment and Other Rents 107 131 227 253 Inland Transportation 60 62 117 118 Gain on Insurance Recoveries (Note 8) - (126 ) (18 ) (126 ) Total Operating Expense 1,926 1,775 3,860 3,610 Operating Income 604 646 1,092 1,142 Other Income and Expense Other Income - Net (Note 11) 11 11 - 8 Interest Expense (101 ) (98 ) (200 ) (196 ) Earnings Earnings before Income Taxes 514 559 892 954 Income Tax Expense (190 ) (169 ) (328 ) (319 ) Net Earnings $ 324 $ 390 $ 564 $ 635 Per Common Share (Note 2) Earnings Per Share: Net Earnings $ 0.74 $ 0.88 $ 1.29 $ 1.44 Earnings Per Share, Assuming Dilution: Net Earnings $ 0.71 $ 0.83 $ 1.23 $ 1.36 Average Common Shares Outstanding (Thousands) 438,628 443,815 438,133 441,588 Average Common Shares Outstanding, Assuming Dilution (Thousands) 458,923 470,206 461,049 467,284 Cash Dividends Paid Per Common Share $ 0.12 $ 0.065 $ 0.24 $ 0.13 All share and per share data have been retroactively restated to reflect the 2006 stock split. See accompanying Notes to Consolidated Financial Statements. 3 Table of Contents CSX CORPORATION ITEM 1: FINANCIAL STATEMENTS CONSOLIDATED BALANCE SHEETS (Dollars in Millions) (Unaudited) June 29, December 29, 2007 2006 ASSETS Current Assets: Cash and Cash Equivalents $ 428 $ 461 Short-term Investments 402 439 Accounts Receivable, net of allowance for doubtful accounts of $78 and $82, respectively 1,171 1,174 Materials and Supplies 238 204 Deferred Income Taxes 233 251 Other Current Assets 99 143 Total Current Assets 2,571 2,672 Properties 28,331 27,715 Accumulated Depreciation (7,069 ) (6,792 ) Properties - Net 21,262 20,923 Investment in Conrail (Note 14) 617 607 Affiliates and Other Companies 348 336 Other Long-term Assets 273 591 Total Assets $ 25,071 $ 25,129 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Accounts Payable $ 958 $ 974 Labor and Fringe Benefits Payable 419 495 Casualty, Environmental and Other Reserves (Note 5) 248 253 Current Maturities of Long-term Debt 229 592 Short-term Debt 9 8 Income and Other Taxes Payable 240 114 Other Current Liabilities 87 86 Total Current Liabilities 2,190 2,522 Casualty, Environmental and Other Reserves (Note 5) 664 668 Long-term Debt 5,751 5,362 Deferred Income Taxes 5,832 6,110 Other Long-term Liabilities 1,394 1,525 Total Liabilities 15,831 16,187 Shareholders' Equity: Common Stock, $1 Par Value 439 438 Other Capital 1,266 1,469 Retained Earnings (Note 4) 7,919 7,427 Accumulated Other Comprehensive Loss (384 ) (392 ) Total Shareholders' Equity 9,240 8,942 Total Liabilities and Shareholders' Equity $ 25,071 $ 25,129 See accompanying Notes to Consolidated Financial Statements. 4 Table of Contents CSX CORPORATION ITEM 1: FINANCIAL STATEMENTS CONSOLIDATED CASH FLOW STATEMENTS (Unaudited) (Dollars in Millions) Six Months 2007 2006 OPERATING ACTIVITIES Net Earnings $ 564 $ 635 Adjustments to Reconcile Net Earnings to Net Cash Provided: Depreciation 448 430 Deferred Income Taxes 51 6 Gain on Insurance Recoveries (Note 8) (18 ) (126 ) Insurance Proceeds (Note 8) 9 92 Other Operating Activities 52 (26 ) Changes in Operating Assets and Liabilities: Accounts Receivable 3 (63 ) Other Current Assets (79 ) 66 Accounts Payable (9 ) 2 Income and Other Taxes Payable 129 (21 ) Other Current Liabilities (75 ) (141 ) Net Cash Provided by Operating Activities 1,075 854 INVESTING ACTIVITIES Property Additions (824 ) (879 ) Insurance Proceeds (Note 8) 10 115 Purchases of Short-term Investments (1,445 ) (761 ) Proceeds from Sales of Short-term Investments 1,504 718 Other Investing Activities (12 ) (15 ) Net Cash Used in Investing Activities (767 ) (822 ) FINANCING ACTIVITIES Short-term Debt - Net - 2 Long-term Debt Issued 1,000 63 Long-term Debt Repaid (675 ) (143 ) Dividends Paid (106 ) (57 ) Stock Options Exercised (Note 3) 130 224 Shares Repurchased (Note 1) (727 ) (149 ) Other Financing Activities 37 39 Net Cash Used in Financing Activities (341 ) (21 ) Net (Decrease) Increase in Cash and Cash Equivalents (33 ) 11 CASH AND CASH EQUIVALENTS Cash and Cash Equivalents at Beginning of Period 461 309 Cash and Cash Equivalents at End of Period $ 428 $ 320 See accompanying Notes to Consolidated Financial Statements. 5 Table of Contents CSX CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1.Significant Accounting Policies Background CSX Corporation (and, together with its subsidiaries, “CSX” or the “Company”), based in Jacksonville, Florida, is one of the nation's leading transportation companies.Surface Transportation, which includes the Company’s rail and intermodal businesses, provides rail-based transportation services including traditional rail service and the transport of intermodal containers and trailers. CSX’s principal operating company, CSX Transportation Inc. (“CSXT”), operates the largest railroad in the eastern United States with a rail network of approximately 21,000 route miles, linking markets in 23 states, the District of Columbia, and the Canadian provinces of Ontario and Quebec. CSX Intermodal Inc. (“Intermodal”), one of the nation’s largest coast-to-coast intermodal transportation providers,is a stand-alone, integrated company linking customers to railroads via trucks and terminals. CSX’s other holdings include CSX Hotels, Inc., a resort doing business as The Greenbrier, located in White Sulphur Springs, West Virginia, and CSX Real Property, Inc., an organization responsible for real estate sales, leasing, acquisition and management and development activities. Basis of Presentation In the opinion of management, the accompanying consolidated financial statements of CSX contain all normal, recurring adjustments necessary to fairly present the following: · Consolidated Balance Sheets at June 29, 2007 and December 29, 2006; · Consolidated Income Statements for the quarters and six months ended June 29, 2007 and June 30, 2006; and · Consolidated Cash Flow Statements for the six months ended June 29, 2007 and June 30, 2006. Certain prior-year data have been reclassified to conform to the 2007 presentation. 6 Table of Contents CSX CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1.Significant Accounting Policies, continued Pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”), certain information and disclosures normally included in the notes to the annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been omitted from these interim financial statements.CSX suggests that these financial statements be read in conjunction with the audited financial statements and the notes included in CSX's most recent Annual Report on Form 10-K, prior Quarterly Reports on Form 10-Q and any Current Reports on Form 8-K. Fiscal Year CSX follows a 52/53 week fiscal reporting calendar with the last day of each reporting period ending on a Friday: · The second fiscal quarters of 2007 and 2006 consisted of 13 weeks ending on June 29, 2007 and June 30, 2006, respectively. · The six month periods of 2007 and 2006 consisted of 26 weeks ending on June 29, 2007 and June 30, 2006, respectively. Except as otherwise specified, references to “second quarter(s)” or “six months” indicate CSX’s fiscal periods ending June 29, 2007 or June 30, 2006, and comparisons are to the corresponding period of the prior year. Other Items In May 2007, CSX announced an increase in its share repurchase program from $2 billion to $3 billionand a 25% increase in the quarterly dividend on CSX’s common stock to $0.15 per share payable September 14, 2007 to shareholders of record on August 31, 2007.CSX intends to complete the $3 billion repurchase program by the end of 2008 with a bias towards early repurchases.The timing, method, amount of repurchase transactions and the source of funds to effect any repurchase will be determined by the Company's management based on its evaluation of market conditions, share price and other factors. While it is not management’s intention, the program may be suspended or discontinued at any time. During the second quarter of 2007, CSX repurchased 12 million shares valued at $548 million.For the six months of 2007, CSX repurchased 17 million shares valued at $727 million under all publicly announced plans. 7 Table of Contents CSX CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 2.Earnings Per Share CSX had a two-for-one split of its common stock in August 2006. Pursuant to Statement of Financial Accounting Standards (“SFAS”) 128, Earnings Per Share, all share and per share disclosures have been retroactively restated to reflect the stock split. The following table sets forth the computation of basic earnings per share and earnings per share, assuming dilution: Second Quarters Six Months 2007 2006 2007 2006 Numerator (Millions): Net Earnings $ 324 $ 390 $ 564 $ 635 Interest Expense on Convertible Debt - Net of Tax 1 1 2 2 Net Earnings, If-Converted 325 391 566 637 Denominator (Thousands): Average Common Shares Outstanding 438,628 443,815 438,133 441,588 Convertible Debt 13,711 19,456 16,583 19,456 Stock Options 5,247 6,815 5,396 6,123 Other Potentially Dilutive Common Shares 1,337 120 937 117 Average Common Shares Outstanding, Assuming Dilution 458,923 470,206 461,049 467,284 Basic Earnings Per Share $ 0.74 $ 0.88 $ 1.29 $ 1.44 Earnings Per Share, Assuming Dilution $ 0.71 $ 0.83 $ 1.23 $ 1.36 Basic earnings per share is based upon the weighted-average number of common shares outstanding.Earnings per share, assuming dilution, is based on the weighted-average number of common shares outstanding adjusted for the effect of the following types of potentially dilutive common shares: · convertible debt, · employee stock options, and · other equity awards, which include unvested restricted stock and long-term incentive awards. 8 Table of Contents CSX CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 2.Earnings Per Share, Continued Emerging Issues Task Force (EITF) 04-8, The Effect of Contingently Convertible Debt on Diluted Earnings Per Share, required CSX to include additional shares in the computation of earnings per share, assuming dilution.The amount included in diluted earnings per share represents the number of shares that would be issued if all of CSX’s convertible debentures were converted. When convertible debentures are converted into CSX common stock, the newly-issued shares are included in the calculation of both basic and diluted earnings per share. During the second quarter, $337 million face value of convertible debentures were converted into 12 million shares of CSX common stock. Stock options are excluded from the computation of earnings per share, assuming dilution, when option exercise prices are greater than the average market price of the common shares during the period. In 2007, all stock options were dilutive.Therefore, no stock options were excluded fromthe earnings per share calculation. 9 Table of Contents CSX CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 3.Share-Based Compensation CSX share-based compensation plans primarily include long-term incentive plans, restricted stock awards, stock options and stock plans for directors.CSX has not granted stock options since 2003.Awards granted under the various plans are determined and approved by the Compensation Committee of the Board of Directors or, in certain circumstances, by the Chief Executive Officer for awards to management employees other than senior executives.The Governance Committee of the Board of Directors approves awards granted to the Company’s non-management Directors. In May 2007, performance units were granted under a new Long-term Incentive Plan adopted under the CSX Omnibus Incentive Plan.This plan provides for a three-year cycle ending in fiscal year 2009.Similar to the two existing plans, the key financial target is Surface Transportation operating ratio, which is defined as annual operating expenses divided by revenue of the Company’s rail and intermodal businesses and is calculated excluding certain non-recurring items.Awards will be made in performance units and are payable in CSX common stock.The payout range for the majority of participants will be between 0% and 200% of the original grant, with each unit being equivalent to one share of CSX stock.The payout for certain senior executive officers is subject to a 20% increase or decrease based upon certain additional pre-established financial targets.This could result in a maximum payout of 240% of the original grant.However, any payout to certain senior executive officers is also subject to a reduction of up to 30% at the discretion of the Compensation Committee of the Board of Directors based upon Company performance against certain CSX strategic initiatives. Total pre-tax expense associated with share-based compensation and its related income tax benefit is as follows: Second Quarters Six Months (Dollars in Millions) 2007 2006 2007 2006 Share-Based Compensation Expense(a) $ 16 $ 9 $ 31 $ 12 Income Tax Benefit 6 3 12 4 (a)Share-based compensation expense increased in second quarter 2007 due to a higher anticipated payout ratio and the addition of the May 2007 long-term incentiveplan.In addition to these factors, share-based compensation expense increased for six months 2007 since no expense was incurred in 2006 for long-term incentive programs until the plans were approved in May 2006. The following table provides information about stock options exercised. Second Quarters Six Months (In Thousands) 2007 2006 2007 2006 Number of Stock Options Exercised 2,156 4,564 6,474 10,296 As of June 2007, CSX had approximately 13 million stock options outstanding. 10 Table of Contents CSX CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 4.Income Taxes CSX and its subsidiaries are subject to U.S. federal income tax as well as income tax of multiple state jurisdictions.The Company has substantially concluded all U.S. federal income tax examinations for years through 1998 and substantially all material state, local and foreign income tax matters have been concluded for years through 1996.Federal income tax returns for 1999through 2005 are currently under examination.In addition, the Company voluntarily sought a pre-filing agreement, which is an early review by the Internal Revenue Service, in connection with its sale of the Company’s International Terminals business and related transactions. The Internal Revenue Service is scheduled to complete its review of matters covered by this agreement in 2007. CSX adopted FASB Interpretation 48, Accounting for Uncertainty in Income Taxes (“FIN 48”), at the beginning of fiscal year 2007.As a result of this implementation the Company recognized a $34 million decrease to reserves for uncertain tax positions.This decrease has two components of which amounts directly related to CSX were $31 million and unconsolidated subsidiaries accounted for under the equity method of accounting were $3 million.This decrease was accounted for as an adjustment to the beginning balance of retained earnings on the Balance Sheet. As adjusted by the cumulative effect decrease, at the beginning of 2007, CSX had approximately $207 million of total gross unrecognized tax benefits.Of this total, $197 million (net of the federal benefit on state issues) represents the amount of unrecognized tax benefits that, if recognized, would favorably affect CSX’s effective income tax rate in any future periods.There were no significant changes in these balances since the adoption of FIN 48 at the beginning of 2007. Approximately $150 million of the foregoing unrecognized tax benefits relates to matters that the Company expects will be resolved during 2007 and relate primarily to the Company’s gain on the sale of a disposed business in 2005, and foreign tax credits for the business operations during these periods.Upon resolution of these matters, the Company anticipates that no adverse change to existing reserves will be required, and any favorable adjustment primarily would be reported as a reduction to tax expense for discontinued operations.The final outcome of the impending resolution is not yet determinable. CSX’s continuing practice is to recognize interest and/or penalties related to income tax matters in income tax expense.As of the beginning of 2007, the Company had $52 million accrued for interest and $0 accrued for penalties.
